Citation Nr: 1216102	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals from a head injury.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for a right arm disorder, to include the right wrist.

6.  Entitlement to service connection for a cervical spine disorder (previously claimed as a neck injury).

7.  Entitlement to service connection for a lumbar spine disorder (previously claimed as a back injury).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

In his April 2009 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board or videoconference).  In a December 8, 2011, letter, the Veteran was notified that his hearing had been scheduled for January 2012.  However, the December 2011 letter did not contain the Veteran's correct mailing address.  Specifically, the street number was incorrect.  The Veteran failed to appear for his scheduled Board hearing, and the inaccuracy on his letter may have been the reason for this failure to report.  Thus, the Board finds that the Veteran must be rescheduled for another Board hearing, and he must receive notice of this hearing at his correct mailing address.  A remand is required in order to afford the Veteran his clearly requested hearing at the local RO in Montgomery, Alabama.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing (Travel Board or videoconference hearing) at the local RO in Montgomery, Alabama, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing at his correct mailing address.  This notice letter must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


